Citation Nr: 0842340	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  

2.  Entitlement to a refund of a VA funding fee of $1,500 
financed as part of a VA Guaranteed Home Loan.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2008, the veteran testified before the 
undersigned a personal hearing held in Washington, D.C.


FINDINGS OF FACT

1.  On November 15, 2007, prior to the promulgation of a 
decision in the appeal of the entitlement to TDIU issue, the 
Board received notification from the veteran that a 
withdrawal of his appeal as to that issue is requested.

2.  The veteran purchased a house using his VA Home Loan 
Guaranty benefits in August 1993; although a claim of service 
connection was pending, service connection had not been 
granted and the veteran was not receiving compensation at 
that time.  

3.  A funding fee of $1,500 was included in the amount of the 
loan and was financed as part of the loan.

4.  In March 1999, the veteran's VA loan was terminated due 
to foreclosure of the house as result of default in payment; 
VA suffered a loss of $20,097.92 due to the foreclosure.

5.  In a July 2002 rating decision, service connection was 
granted for a disability effective October 30, 1991, paid 
retroactively as of November 1, 1991.

6.  In January 2007, the veteran was informed that since 
service connection was granted effective 1991, prior to the 
loan, his foreclosure loss was reduced by the amount of the 
funding fee plus interest.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to TDIU have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for entitlement to a refund of a VA funding 
fee of $1,500, financed as part of a VA Guaranteed Home Loan, 
are not met.  38 U.S.C.A. § 3729(c) (West 2002 & Supp. 2008); 
, 38 C.F.R. § 36.4312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

On November 15, 2007, prior to the promulgation of a decision 
in the appeal of the entitlement to TDIU issue, the Board 
received notification from the veteran that a withdrawal of 
his appeal as to that issue is requested.  In light of the 
foregoing, the Board concludes that the veteran has withdrawn 
his appeal as to the issue of entitlement to TDIU.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration, and the Board does not have 
jurisdiction to review the appeal.  Accordingly, the appeal 
of the denial of TDIU is dismissed.


Funding Fee Claim

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome. Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

The veteran is seeking a refund for the funding fee assessed 
at the time of the VA loan.  The law regarding the veteran's 
loan fee is set out at 38 U.S.C.A. § 3729:

(a) (1) Except as provided in subsection (c), a fee 
shall be collected from each person obtaining a housing 
loan guaranteed, insured, or made, and each person 
assuming a loan to which section 3714 of this title 
applies.  No such loan may be guaranteed, insured, made, 
or assumed until the fee payable under this section has 
been remitted to the Secretary.  (2) The fee may be 
included in the loan and paid from the proceeds thereof.  

(b) Determination of fee (1)  The amount of the fee 
shall be determined from the loan fee table in paragraph 
(2).  The fee is expressed as a percentage of the total 
amount of the loan guaranteed, insured, or made, or, in 
the case of a loan assumption, the unpaid principal 
balance of the loan on the date of the transfer of the 
property.  

(c) Waiver of fee.  A fee may not be collected under 
this section from a veteran who is receiving 
compensation (or who, but for the receipt of retirement 
pay, would be entitled to receive compensation) or from 
a surviving spouse of any veteran (including a person 
who died in the active military, naval, or air service) 
who died from a service-connected disability.  

See 38 U.S.C.A. § 3729; see also 38 C.F.R. § 36.4312.

The record reflects that the veteran purchased a house using 
his VA Home Loan Guaranty benefits in August 1993.  At that 
time, he had a claim pending for service connection.  
However, service connection had not been granted and he was 
not receiving compensation.  A funding fee of $1,500 was 
included in the amount of the loan and was financed as part 
of the loan.  Thus, the veteran did not pay that $1,500 
finding fee out of his own pocket.  

The veteran failed to make the required mortgage payments on 
his home loan.  As a result, in March 1999, the veteran's VA 
loan was terminated due to foreclosure of the house as result 
of default in payment.  The lender filed a claim with VA.  As 
guarantor of the loan, VA suffered a loss of $20,097.92 due 
to the foreclosure.  

The veteran contends that he paid a significant part of the 
principal and interest of his loan prior to the foreclosure.  
He asserts that the finding fee was paid during the time he 
was making payments on his loan.  He also maintains that 
since his house was foreclosed on and he went through 
bankruptcy proceedings, the lender who purchased the loan is 
no longer entitled to any monies; thus he should be repaid 
the funding fee now that he is receiving service connection 
making him retroactively exempt from having to pay that fee.  

The Board notes that in a July 2002 rating decision, service 
connection was granted for a disability effective October 30, 
1991, paid retroactively as of November 1, 1991.  Thus, the 
veteran did not begin receiving compensation until after his 
funding fee was incurred and financed back in 1993.  

While the pertinent law, 38 U.S.C.A. § 3729, and 
corresponding regulation, 38 C.F.R. § 36.4312, provide that a 
fee may not be collected from a veteran who is receiving 
compensation, the veteran was not receiving compensation when 
the loan was made.  The law and regulation provide an 
exception for those veteran who, but for the receipt of 
retirement pay, would be entitled to receive compensation, 
but they do not provide an exception for those who have filed 
compensation claims which have not been granted, but which 
are eventually granted with retroactive effect.  
Nevertheless, in January 2007, the veteran was informed that 
since service connection was granted effective 1991 
(retroactively), prior to the loan, he was exempt from the 
funding fee because of a service-connected disability.  

Therefore, his foreclosure loss (as assessed on VA) was 
reduced by the amount of the funding fee plus interest.  
While the veteran argues that he should be refunded the fee 
as (1) he either paid it while he was paying the loan; or (2) 
because the lender is not entitled to any more payments due 
to the foreclosure and bankruptcy, the Board disagrees.  

Although it is not specifically provided for in the pertinent 
law and regulation, 
VA's Lending Procedures Manual (M26-1) Chapter 8, paragraph 
8.02, sets forth the procedure to be followed when a refund 
of a funding fee is warranted.  Under this chapter, VA will 
either (1) provides the lender who purchased the loan the 
funding fee amount to reduce the principal of the loan, or 
(2) refund the funding fee to the veteran, if he paid the 
funding fee in cash.  

The Board acknowledges that it is not generally bound by 
Department manuals, circulars, or similar administrative 
issues.  See 38 C.F.R. § 19.5.  Whether provisions of VA 
internal manuals constitute "regulations" for the purposes of 
38 U.S.C.A. § 7104(c) is a question which has been addressed 
by court decisions and by a precedent opinion by VA's General 
Counsel.  In VAOPGCPREC 6-00 (May 19, 2000), VA's General 
Counsel noted that federal appeals courts have held that 
substantive rules may confer enforceable rights while 
internal guidelines and interpretive statements of a federal 
agency cannot.  Further, in Hamilton v. Derwinski, 2 Vet. 
App. 671, 675 (1992), the Court held that substantive rules 
in the VA Adjudication Procedure Manual M21-1 are the 
equivalent of Department regulations.  In summarizing the 
developing case law on the question of whether various 
provisions of a VA internal manual constitute "regulations" 
for the purposes of 38 U.S.C.A. § 7104(c) and are thus 
binding on the Board in its appellate decisions, VA's General 
Counsel stated in May 2000 that "a provision in a VA manual 
constitutes a substantive rule when the provision effects a 
change in law, affects individual rights or obligations, or 
narrowly limits administrative action. Substantive provisions 
in manuals may be considered the equivalent of regulations 
and confer enforceable rights on claimants.  Manual 
provisions that merely interpret a statute or regulation or 
provide general guidance as to the procedures to be used in 
the adjudication process do not create enforceable rights."  
VAOPGCPREC 6-00 at paragraph 8.  

Arguably, the VA procedures set forth in M-26 pertaining to 
whether a refund of a funding fee will go to the veteran or 
the lender affects individual rights and narrowly limits 
administrative action.  Thus, Chapter 8, Paragraph 8.02, of 
M26-1 may be considered substantive.  Thus, the provisions in 
M26-1 identify who will receive a refund of the funding fee 
may be considered the equivalent of regulations and are 
therefore binding on the Board.  

To reiterate, Chapter 8, Paragraph 8.02 of M26-1 clearly sets 
forth that a veteran is to be refunded the funding fee if he 
paid for the fee out of his pocket.  However, in this case, 
he did not pay the funding fee out of his pocket.  Therefore, 
the refunded funding fee is to be paid to the lender.  
However, there is no remaining loan as a result of 
foreclosure actions taken as a result of the veteran's 
default on the loan by failing to make payments.  

With regard to the veteran's first argument, when the loan 
was made, it was financed over 30 years and included within 
that financing was the funding fee.  As such, the funding fee 
was not "paid off early" as asserted by the veteran.  It 
was amortized over the life of the loan.  There is no 
statutory or regulatory provision that provides for the 
prorating of the refund.  Rather, the M26-1 provision clearly 
set forth that the entire fee will be paid to either the 
lender when a refund is warranted if the fee was financed as 
part of the loan.

With regard to the second argument, while the veteran's 
indebtedness was discharged with the foreclosure, the Board 
finds that so was his entitlement to any recoupment of the 
amount of the funding fee had been paid.  As noted, VA will 
provide the lender the amount of the funding fee to reduce 
the principal of the loan by that amount when service 
connection is retroactively granted.  In the current case, 
there is no principal to reduce as the debt has been 
discharged.  Rather, VA has been left with a loss of over 
$20,000 due to the veteran's actions.   

The veteran cannot expect that he may not benefit from his 
actions which lead to the foreclosure.  Rather, the 
adjustment was equitably made to the amount of the loss.  The 
Board finds that any "interest" that the veteran may have 
had in that funding fee, in the event that there was any 
retroactive exemption of such, was discharged along with the 
indebtedness to include any unpaid amount of the funding fee 
in the foreclosure and associated foreclosure actions.  As 
such, the veteran is not entitled to a refund of the funding 
fee.  This is a case in which the law is dispositive and, 
therefore, the appeal must be denied. 


ORDER

The appeal as to the issue of entitlement to TDIU is 
dismissed.

Entitlement to a refund of a VA funding fee of $1,500 
financed as part of a VA Guaranteed Home Loan is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


